Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made for the applicant’s response and amendment filed on 01/21/2021.
Remarks
The claims are presented as follows:

Claim 21 is new.
Claims 1-21 are pending.
Allowable Subject Matter

Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. The amendment submitted by the applicant does not overcome the rejection made by the examiner in the last office action.  The applicant’s argument has been considered carefully and does not provide the evidence for lack of motivation.  
	The applicant recites that the references do not disclose, teach or suggest the following arguments:
Applicant Argument-A  (Regarding claim 1)
Applicant recites that the references do not disclose, teach or suggest:
“sending, to a user device, the portion of the content item at the second bitrate, wherein the portion of the content item at the second bitrate is associated with the first identifier.”
Examiner Response to Argument-A
	O’CALLAGHAN teaches a cache device 220 receives a request from client device 210 for a segment of content, the request identify a first bitrate at which the requested segment to be obtained from the content server 230. Content server 230 stores a manifest file that includes information that identifies all available segments, all available bitrates for the segments, and segment identifiers for requesting segments associated with different bitrates. Each segment contains a specific uniform resource locator (URL) that points to a file that includes contents of a particular time interval of a media stream encoded at a particular bitrate (O’CALLAGHAN: [0030-33] FIG.1A)  The cache device determines, based on a network congestion level, a second bitrate that is different from the requested first bitrate to obtain the segment of content, the cache device 220 may aggregate bitrate information to obtain the content at a different bitrate [e.g., from the first requested bitrate] for segments to be obtained and cached based on the aggregated bitrate information and may determine the time interval and/or the bitrate based on an algorithm that compute a congestion score that incorporates different types of congestion information to obtain the requested segment of the  content item at a different bitrate from the requested bitrate [e.g., second bitrate]  (O’CALLAGHAN: [0049-52] FIG.5C)  Client device 210 may request a segment associated with a time interval and a first bitrate, and cache device 220 may provide the segment associated with the time interval and a second, different, bitrate (e.g., that is higher than or lower than the requested bitrate) to the client (O’CALLAGHAN: [0053-54])
Therefore, O’CALLAGHAN teaches sending the portion of the content item at a second bitrate to the requested user device, wherein the portion of the content item at the second bitrate is associated with the first identifier, e.g., initial requested URL segment. 

Applicant Argument-B  (Regarding claim 10)
Applicant recites that the references do not disclose, teach or suggest:
	“determining at least one past period of network usage satisfying a threshold [and] determining, based on the at least one past period of network usage satisfying the threshold, a period of time associated with a network condition.”
Examiner Response to Argument-B
	Salomons teaches a client device 114 requesting a particular media content segment at one or more bitrates. Responsive thereto, the requested particular media content segment may be delivered to the client at different bitrate via FEC configuration settings based on operator configuration policies similar to selecting different levels of multi-bit encoding (Salomons: [0045-47] FIG.4) one or more processes used for monitoring, estimating, obtaining or otherwise determining channel conditions, bandwidth consumption, network congestion, device playback and buffer playout conditions, bit error rates (BER), shape/distribution of error patterns, etc. to identify and/or select suitable FEC schema/settings determined to deliver the requested content segments to the client and optimize streaming (Salomons: [0047-48] 804-FIG.8). 
	While Salomons teaches delivering the requested content at different levels of multi-bit ABR and FEC schema/settings but does not explicitly teach the threshold and past period of network usage satisfying the threshold. However, O’CALLAGHAN (O’CALLAGHAN: [0047-48] FIG.6) The cache device 220 may determine the time interval and/or the bitrate for segments to be cached based on comparing congestion information (e.g., a value that indicates a congestion level) to a threshold value, or based on a congestion score that incorporates different types of congestion information to obtain the segment of the content item at a different bitrate from the requested bitrate [e.g., second bitrate] (O’CALLAGHAN: [0049-52] FIG.5C) cache device 220 may provide the segment associated with the time interval and a second, different, bitrate (e.g., that is higher than or lower than the requested bitrate) to the client based on the congestion level or score to a threshold (O’CALLAGHAN: [0053-54])
Therefore, the cited art teaches determining at least one past period of network usage satisfying a threshold and determining a period of time or predication associated with a network condition based on the past period of network usage either below, above or satisfying the threshold.

Applicant Argument-C  (Regarding claim 15)
Applicant recites that the references do not disclose, teach or suggest:
““receiving, a subsequent portion of the content item; generating, based on a network address included in a manifest file, a request for the subsequent portion of the content item; and loading, from a cache associated with a user device, the subsequent portion of the content item.”

Examiner Response to Argument-C 
The limitations argued herein in claim 15 contain the same meaning of the limitations presented in claim 1, the “subsequent portion”  is the “second portion or segment” and the “network address” is the  “network identifier or the URL address” associated with the content item, and loading from a cache associated with a user device, is loading from cache device 220 associated with client device 210 to load the manifest file 525 or portion of a movie 525 , which is the segment containing a URL as requested by the client device 210 (O’CALLAGHAN: figures 5B and 5C) client device 210 may request a segment associated with a time interval and a first bitrate, and cache device 220 may provide a segment associated with the time interval and a second, different, bitrate (e.g., that is higher than or lower than the requested bitrate). For example, client device 210 may not be aware that the network is congested, and may request a high bitrate segment. Cache device 220, being aware of the network congestion, may respond to the request by providing a lower bitrate segment, the cache device 220 may alleviate network congestion while continuing to provide the requested media stream to the client device 210 based on the requested URL item [or network address of the content] the cache device 220 may determine bitrate for a segment to be provided to client device 210 based on network congestion and further based on the bitrate requested by client device 210 to provide the requested segment stored in the manifest file as presented in FIG. 5B (O’CALLAGHAN [0053-54] FIG.5B)
Therefore the cited art teaches generating a request for a second or subsequent portion of the content item, and loading, from the cache device 220 associated with the requested user device 210, the subsequent portion of the content item based on the URL included in a manifest file 525. 

Applicant Argument  
Applicant recites that the motivation to combine the references is not supported. 
Examiner Response to Argument
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the cited references teach an adaptive bitrate streaming to stream segments at multiple different bitrates based on network congestion.
As explained, the references cited and references made up of record teach a content server to provide content to client devices at different bitrate streaming, whereas the examiner interpreted the claims to its broadest reason interpretation and has taken the language of the claims As Written, considering the invention as a whole. Also Applicant should consider the previously presented prior art from the updated search . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 


Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,461,884 B2 [application No. 15/726,156], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other.
The independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the co-pending application. 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salomons et al Publication No. (US 20170126256 A1) in view of O’CALLAGHAN et al Publication No. (US 2015/0180924 A1).

Regarding claim 1, Salomons teaches a method comprising: 
receiving a request for a portion of a content item at a first bitrate (receiving a request from a client for an AV media segment at a particular bitrate [0046-47] 802-FIG.8), wherein the request comprises a first identifier associated with the portion of the content item at the first bitrate (determining channel conditions, bandwidth consumption, network congestion, device playback and buffer playout conditions, bit error rates (BER), shape/distribution of error patterns for the requested segment via the correct ABR or bitrate [0047-48] 804-FIG.8); 
determining, based on at least one network condition (a multivariate selection heuristics module for determining optimal FEC schemes [0047] 806-FIG.8), a second bitrate from a plurality of bitrates associated with the portion of the content item (determining channel conditions, bandwidth consumption, network congestion, device playback and buffer playout conditions, bit error rates (BER), shape/distribution of error patterns for the requested segment via the correct ABR or bitrate [0047-48] 804-FIG.8); and 
Salomons does not explicitly teach,

O’CALLAGHAN teaches sending, to a user device, the portion of the content item at the second bitrate (O’CALLAGHAN: A cache device receives a request [from a subscriber] for a first segment of an adaptive bitrate stream and identify a first bitrate at which the first segment is encoded, then determines, based on a network congestion level, a second bitrate that is different from the first bitrate, and sends the segment to the subscriber via the requested URL [0030-33] FIG.4), wherein the portion of the content item at the second bitrate is associated with the first identifier (O’CALLAGHAN: the media stream encoded at a particular bitrate is associated with the requested URL [0033-35] FIG.4).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified Salomons by the teaching of O’CALLAGHAN to send the portion of the content item, associated with the first identifier, at the second bitrate to efficiently stream media content over computer networks and avoid network congestion (O’CALLAGHAN: [0043-45] FIG.7A).

Regarding claim 2, Salomons teaches the method of claim 1 further comprising: determining, based on the first identifier and the second bitrate, a second identifier associated with the portion of the content item at the second bitrate; and replacing the second identifier with the first identifier (Salomons: [0047-48] 808-FIG.8).  

claim 3, Salomons teaches the method of claim 1, wherein receiving the request comprises receiving the request via a network address included in a manifest file, wherein the network address is associated with each bitrate of the plurality of bitrates (Salomons: [0041] FIG.8).         

Regarding claim 4, Salomons teaches the method of claim 1, further comprising sending, to the user device, based on a change in the at least one network condition, another portion of the content item at a third bitrate (Salomons: [0033] [0041] FIG.3).       

Regarding claim 5, Salomons teaches the method of claim 4, wherein sending the another portion of the content item comprises sending the another portion of the content item (Salomons: [0030-31] FIG.1).       

Regarding claim 6, Salomons teaches the method of claim 1, wherein the portion of the content item and a subsequent portion of the content item are sent via a same network connection between a computing device and the user device (Salomons: [0030-31] FIG.1).     

Regarding claim 7, Salomons teaches the method of claim 6, wherein the same network connection comprises a same transmission control protocol (TCP) connection (Salomons: [0030] FIG.1).      

claim 8, Salomons teaches the method of claim 1, wherein the at least one network condition comprises one or more of a round-trip time between the user device and a computing device (Salomons: [0043-44] FIG.4), a quantity of active network connections, a communication capacity, a projected usage during a projected period of increased network usage, or one or more bandwidth measurements (Salomons: [0043-44] FIG.4).       

Regarding claim 9, Salomons teaches the method of claim 1, wherein sending the portion of the content item at the second bitrate causes the user device to cache a subsequent portion of the content item (Salomons: [0047-48] 808-FIG.8).  

Regarding claim 10, related to the same limitation set for hereinabove in the treated claims, where the difference used is having a threshold and network load (Salomons: [0037] [0045-47] FIG.4) and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore this claim was rejected for similar reasons as stated above.

Regarding claims 11-14, related to the same limitation set for hereinabove in claims 1-9, where the difference used is the wordings of the claims were interchanged within the claim itself and presented differently but contains the same meanings or some of the claims were presented as a combination of two or more previously presented This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Regarding claims 15-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-9, where the difference used is the method implemented at the “UE” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Claim 21 (allowable subject matter). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
  When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 



 /ABDELNABI O MUSA/ Primary Examiner, Art Unit 2472